Title: To James Madison from John Dawson, 30 September 1788
From: Dawson, John
To: Madison, James


Dear Sir
Frdksbg Sep 30th. 1788
A spraind wrist, which is by no means well, has prevented my answering your two letters receivd in due time.
The attention of every person in this place has been taken up by one Willet and Lindley, men who were some days since apprehended, and committed to goal on suspicion of counterfeiting continental final settlement certificates. On Friday last they were try’d by the court of this corporation and order’d to Richmond—from the testimony which then appeared, there remains little doubt, but the suspicions were well grounded. Willet has discover’d to a person in confidence how the business was effected—he has also intimated that there were many 
   
   a member of Congress—and a member of the Connecticut Council.

persons of distinction concern’d. Whether this is the fact, and whether in order to save his own life he will discover who they are is at present doubtful. Should he not, I verily believe he will suffer. The manner in which they have carri’d on the business has been by purchasing up small certificates, and then by the use of Spi: of Vit: extracting the sum and number—by restoring the paper with Gum ara:—and filling up the blank with what the[y] plaese. It has been so well done that in several instances the public officer at Richmond has not been able to determine the good from the bad certificate. Willet has every appearance of a Gentleman & went from Connecticut to Georgia, from whence he has come to Virginia. One Grant is also concernd in the business—but being at Alexandria when his friend was apprehended & hearing of it he very prudently decamp’d. He was immediately pursued but we have not yet heard of his being taken.
I have no doubt but our assembly will immediately on there meeting take such steps as are necessary to put the New Goverment into Motion—but fear some inconvenience will arise to the back part of the state from the early choice of electors, President, and members to the lower house.
The determination of Mr E. Randolph to quit the Goverment renders it very uncertain who will succeed him—many are talkd of—but I apprehend R. H. Lee—B. Randolph & Grayson will be among the highest numbers. It is said Mr. Henry intends to aid R H Lee—if so I think he will be elected, his interest in the N. Neck being good.
Do you intend to Richmond this fall? If not I trust you will be frequent in your communications during the setting of the assembly as I shall be regular in mine. With much respect and esteem I am, dear sir Yr. Friend & hm: Sert
J Dawson.
